UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6194



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JONATHAN T. HOUGH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-01-107)


Submitted:   August 17, 2005             Decided:   September 6, 2005


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan T. Hough, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jonathan T. Hough seeks to appeal his conviction and

sentence.   We conclude that Hough’s notice of appeal is untimely.

A notice of appeal in a criminal case must be filed within ten days

of the entry of judgment being appealed.   Fed. R. App. P. 4(b)(1).

The district court, upon a finding of excusable neglect or good

cause, may extend the time period for filing a notice of appeal an

additional thirty days.     Fed. R. App. P. 4(b)(4).    The appeal

periods established by Rule 4 are mandatory and jurisdictional.

Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978); United

States v. Raynor, 939 F.2d 191, 197 (4th Cir. 1991).   The district

court entered its judgment on October 31, 2001, and Hough filed his

notice of appeal on January 25, 2005, over three years after his

conviction.   As Hough’s appeal is untimely, we dismiss his appeal

for lack of jurisdiction.     We deny Hough’s motion to hold the

appeal in abeyance pending the district court’s ruling on his

motion for leave to file an appeal out of time, as the district

court does not have jurisdiction to grant an extension beyond the

period set forth in Rule 4(b).

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                         DISMISSED



                                 - 2 -